ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_01_FR.txt. DÉCLARATION DE M. LE JUGE TOMKA, VICE-PRÉSIDENT

 raduction]

La Cour aurait dû exercer son pouvoir discrétionnaire et refuser de répondre
a demande de l’Assemblée générale — Le silence du Conseil de sécurité ne
ut être interprété comme une approbation tacite de la déclaration — L’Assem-
 e générale n’avait pas un « intérêt suffisant » pour solliciter cet avis — L’avis
nsultatif porte atteinte à l’exercice de ses pouvoirs par le Conseil de sécurité
 La conclusion de la Cour ne trouve aucun fondement dans les faits ayant
 ouré l’adoption de la déclaration d’indépendance — D’importantes parties
 nantes au Kosovo et des fonctionnaires de l’Organisation des Nations Unies
t estimé les unes et les autres que l’Assemblée du Kosovo était l’auteur de la
claration d’indépendance — Le cadre juridique applicable au Kosovo — Le
 lement final doit être décidé par accord entre les parties ou par le Conseil de
 urité, mais pas par une partie uniquement.

1. A la majorité de ses membres, la Cour a décidé de répondre à la
mande d’avis consultatif de l’Assemblée générale. Elle n’a toutefois
 nné sa réponse qu’après avoir « ajusté » la question. Il s’agissait d’un
ustement décisif pour que la Cour puisse parvenir à la réponse qui a été
 nnée — il a en fait été déterminant. Comme l’admettent les membres
  la majorité, « l’identité des auteurs de la déclaration d’indépen-
 nce [était] un point [pouvant] avoir une incidence sur la réponse à la
 estion de la conformité au droit international de cette déclaration »
vis consultatif, par. 52). En toute conscience judiciaire, bien qu’ayant
einement connaissance des « réalités sur le terrain » 1, je ne suis pas
  mesure d’accompagner mes collègues de la majorité dans cet exercice
« ajustement ».


         POUVOIR DISCRÉTIONNAIRE ET OPPORTUNITÉ JUDICIAIRE

2. Il s’agit d’une affaire dans laquelle la Cour aurait dû exercer son
 uvoir discrétionnaire et se demander s’il convenait de répondre à la
 estion qui lui était posée. Les termes de l’article 65 du Statut, à savoir
 e « [l]a Cour peut donner un avis consultatif » (en anglais : « [t]he Court
ay give an advisory opinion »), ne laissent aucun doute sur le fait que la

  Ces réalités sont résumées dans le rapport de M. Ahtisaari, l’envoyé spécial du
 rétaire général, sur le statut futur du Kosovo (Nations Unies, doc. S/2007/168). Elles
  amené ce dernier, après l’échec de ses efforts pour parvenir à un règlement négocié, à
ommander que le Kosovo devienne indépendant sous la supervision de la communauté
ernationale. Bien qu’il ait demandé instamment que le Conseil de sécurité approuve sa
 position de règlement, le Conseil ne l’a pas fait.

                                                                                     55

our n’est pas juridiquement tenue de donner suite à une demande. La
our s’est vu conférer ce pouvoir discrétionnaire pour protéger l’intégrité
   sa fonction judiciaire et sa nature d’organe judiciaire.
 3. Pour répondre à la question qui lui avait été posée, la Cour devait non
ulement interpréter la résolution 1244 du Conseil de sécurité, mais aussi
 terminer si un acte adopté par les institutions du Kosovo, lequel avait été
acé sous un régime international d’administration territoriale, était ou
 n conforme au cadre juridique applicable à ce régime et le réglementant,
  st-à-dire à la résolution 1244 du Conseil de sécurité et aux mesures adop-
  s en vertu de celle-ci, en particulier le cadre constitutionnel.
 4. Le Conseil de sécurité, qui demeure activement saisi de questions
uchant au Kosovo, ne s’est pas prononcé sur ce point et son silence ne
 ut être interprété comme une approbation tacite de l’acte adopté le
   février 2008 ni comme un acquiescement à cet acte, étant donné les
 saccords sur ce point exprimés publiquement par ses membres, en par-
 ulier ses membres permanents 2. Ces désaccords persistent et ont été
affirmés dans le cadre de la présente procédure consultative, aussi bien
 ns les pièces écrites qu’aux audiences.
 5. La demande d’avis consultatif a été adressée à la Cour par l’Assem-
ée générale. L’Assemblée ne s’occupait pas de la situation au Kosovo
  sque la Serbie a présenté une proposition tendant à ce qu’un avis
 nsultatif soit sollicité. Un nouveau point a dû être inscrit à l’ordre du
ur de l’Assemblée générale. L’avis de la majorité ayant été rendu,
Assemblée est libre d’en débattre, mais, assurément, aussi longtemps
  e le Conseil de sécurité demeure activement saisi de la situation au
osovo et exerce ses fonctions en ce qui la concerne, le paragraphe 1 de
 rticle 12 de la Charte empêche l’Assemblée générale de faire une quel-
 nque recommandation sur le statut du Kosovo. Je ne pense pas que
Assemblée générale avait « suffisamment intérêt » à demander cet avis
 nsultatif et je souscris à l’appréciation portée à cet égard par le
ge Keith dans son opinion individuelle.
 6. Par le biais de la question que lui a posée l’Assemblée générale, la
our s’est trouvée impliquée dans les désaccords qui existent au Conseil
  sécurité à ce propos, le Conseil étant encore activement saisi de celle-ci
ais n’ayant pas demandé d’avis à la Cour. Avec la réponse donnée par
  majorité, la Cour prend parti alors qu’il aurait été judiciairement
 proprié qu’elle s’abstînt de le faire.
 7. Ainsi que le regretté Manfred Lachs, ancien président de la Cour,
   sagement fait observer dans une affaire concernant une situation face
 aquelle le Conseil de sécurité exerçait activement ses pouvoirs, comme
   la présente espèce,
   « [i]l importe ... dans le contexte des buts et des principes des

 Voir les déclarations des membres du Conseil de sécurité lors de la séance tenue le
février 2008, convoquée quelque vingt-quatre heures après la publication de la déclara-
n d’indépendance (Nations Unies, doc. S/PV.5839, passim).

                                                                                    56

   Nations Unies, que les deux organes principaux spécifiquement habi-
   lités à prendre des décisions obligatoires agissent dans l’harmonie
   — bien que pas, évidemment, de concert — et que chacun d’entre
   eux s’acquitte de ses fonctions concernant une situation ou un diffé-
   rend dont divers aspects figurent à l’ordre du jour de chacun d’entre
   eux sans porter préjudice à l’exercice des pouvoirs de l’autre » (Ques-
   tions d’interprétation et d’application de la convention de Montréal
   de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
   arabe libyenne c. Royaume-Uni), mesures conservatoires, ordon-
   nance du 14 avril 1992, C.I.J. Recueil 1992, p. 27 ; les italiques sont
   de moi).
 8. La réponse donnée par la majorité à la question posée par l’Assem-
ée générale préjuge de la décision que doit encore prendre le Conseil de
curité sur la conformité ou non de la déclaration avec la résolu-
 n 1244 et le régime international d’administration territoriale mis en
ace par celle-ci.
 9. C’est pourquoi, selon moi, c’est uniquement si la demande d’avis
 idique avait émané du Conseil de sécurité qu’il eût été approprié que la
our y réponde.


                               LA QUESTION

 10. La question posée à la Cour, et approuvée par l’Assemblée géné-
 e dans sa résolution 63/3, se lit comme suit : « La déclaration uni-
 érale d’indépendance des institutions provisoires d’administration auto-
 me du Kosovo est-elle conforme au droit international ? » Cette
 estion est « clairement formulée », en même temps que « circonscrite
  précise » (avis consultatif, par. 51). Il n’était donc pas nécessaire
  l’« ajuster », si ce n’est pour arriver au résultat recherché.
 11. Dans son avis, la majorité conclut, compte tenu de
   « l’ensemble de ces éléments[,] ... que la déclaration d’indépendance
   du 17 février 2008 n’est pas le fait de l’Assemblée du Kosovo en tant
   qu’institution provisoire d’administration autonome agissant dans
   les limites du cadre constitutionnel, mais est celui de personnes ayant
   agi de concert en leur qualité de représentants du peuple du Kosovo,
   en dehors du cadre de l’administration intérimaire » (ibid., par. 109).
 12. Cette conclusion n’a pas de fondement solide dans les faits ayant
 touré l’adoption de la déclaration, et n’est rien d’autre qu’une cons-
uction intellectuelle relevant du sophisme post hoc. Elle implique
 ’aucun des acteurs intéressés ne savait exactement qui a adopté la
 claration le 17 février 2008 à Pristina : ni la Serbie, lorsqu’elle a proposé
 question ; ni les autres Etats qui étaient présents à l’Assemblée générale
  sque celle-ci a adopté la résolution 63/3 ; ni le Secrétaire général de
Organisation des Nations Unies et son représentant spécial ; ni, enfin et

                                                                           57

rtout, le premier ministre du Kosovo lorsqu’il a présenté le texte de la
claration à la session extraordinaire de l’Assemblée du Kosovo !
 13. Le ministre serbe des affaires étrangères a, le 15 août 2008, adressé
  Secrétaire général de l’Organisation des Nations Unies une lettre dans
quelle il demandait l’inscription à l’ordre du jour de la soixante-
oisième session de l’Assemblée générale d’un point supplémentaire, inti-
 é « Demande d’avis consultatif à la Cour internationale de Justice sur la
 estion de savoir si la déclaration unilatérale d’indépendance du Kosovo
  conforme au droit international ». Le premier paragraphe du mémoire
plicatif joint à cette lettre est ainsi libellé :
      « Les institutions provisoires d’administration autonome du Kosovo,
   province de la République de Serbie sous administration des
   Nations Unies en application de la résolution 1244 (1999) du Conseil
   de sécurité, ont unilatéralement déclaré l’indépendance du Kosovo
   le 17 février 2008. » (A/63/195, pièce jointe ; les italiques sont de
   moi.)
14. Cette lettre a été publiée sous forme de document officiel par le
crétariat de l’ONU le 22 août 2008. Le point a été examiné et l’Assem-
ée générale a adopté la résolution 63/3 le 8 octobre 2008. Les Etats
embres de l’ONU ont donc ainsi disposé de quelque sept semaines
 ur examiner la demande serbe et le mémoire explicatif qui l’accompa-
 ait. L’identification par la Serbie de ceux qui avaient adopté la déclara-
 n d’indépendance le 17 février 2008 comme étant « les institutions pro-
 oires d’administration autonome » n’a posé problème à aucun des
1 autres Etats Membres.
15. Le 1er octobre 2008, le représentant permanent du Royaume-Uni,
en connu pour ses hautes compétences et les services remarquables qu’il
rendus au Foreign Office dans le domaine du droit international, a
 ressé une lettre au président de l’Assemblée générale (A/63/461). Se
 érant au point 71 de l’ordre du jour, « Demande d’avis consultatif », et
  projet de résolution présenté par la Serbie (A/63/L.2), il déclarait dans
 te lettre que, « [c]ontribuant à l’examen de ce point de l’ordre du jour,
 Royaume-Uni a élaboré ... [une] note ... dans laquelle il soulève plu-
 urs questions que les membres de l’Assemblée générale souhaiteront
ut-être examiner ». Nulle part dans cette note n’est exprimé un doute
r le fait que la déclaration a été adoptée par les institutions provisoires.
  fait, le Royaume-Uni y fait d’abord observer :
     « Le point de l’ordre du jour proposé par la Serbie demande un
   avis consultatif sur la question de savoir si « la déclaration unilaté-
   rale d’indépendance du Kosovo est conforme au droit internatio-
   nal ». Par contre, la question formulée dans le projet est posée de
   manière à déterminer si « la déclaration unilatérale d’indépendance
   par les institutions provisoires d’administration autonome du
   Kosovo [est] conforme au droit international ». »
considère ensuite que

                                                                         58

   « il serait utile de savoir si la Serbie cherche à se concentrer sur la ques-
   tion plus étroite de la compétence des institutions provisoires d’admi-
   nistration autonome du Kosovo et, dans l’affirmative, de se deman-
   der précisément de quelle manière cette question est liée au statut
   actuel du Kosovo » (A/63/461, p. 4, par. 7 ; les italiques sont de moi).
 Il n’est donc pas douteux que, en octobre 2008, soit quelque huit mois
 rès la déclaration, le Royaume-Uni considérait que celle-ci avait été
 optée par les institutions provisoires d’administration autonome du
osovo. Si tel n’avait pas été le cas, il n’aurait eu aucune raison de
 mander si la requête concernait « la question plus étroite de la compé-
nce des institutions provisoires ».
 16. La question posée à la Cour a été approuvée telle qu’elle figure
 ns le projet de résolution (A/63/L.2), c’est-à-dire désignant précisément
   institutions provisoires d’administration autonome. Le ministre serbe
 s affaires étrangères a présenté le projet à l’Assemblée générale, indi-
 ant expressément que « les institutions provisoires d’administra-
  n autonome ... du Kosovo-Metohija [avaient] unilatéralement déclaré
ndépendance » (A/63/PV.22, p. 1 ; les italiques sont de moi). Aucune
 légation ayant participé au débat n’a contesté que la déclaration
 ait été adoptée par les institutions provisoires d’administration auto-
 me. Au contraire, le représentant permanent du Royaume-Uni a
diqué que « l’Assemblée du Kosovo a déclaré l’indépendance du
osovo » (ibid., p. 3 ; les italiques sont de moi). La représentante des
 ats-Unis a mentionné « la déclaration d’indépendance des institutions
ovisoires d’administration autonome du Kosovo » (ibid., p. 5 ; les
 liques sont de moi). Le représentant permanent de la France a
 mmencé comme suit sa déclaration : « Le 17 février 2008, l’Assemblée
    Kosovo a déclaré l’indépendance de la République du Kosovo »
 id., p. 8 ; les italiques sont de moi). Enfin, l’Assemblée générale
 e-même, au deuxième alinéa du préambule de sa résolution 63/3,
ppelle que, « le 17 février 2008, les institutions provisoires d’adminis-
  tion autonome du Kosovo ont déclaré leur indépendance vis-à-vis
  la Serbie ».
 17. Lorsque le Conseil de sécurité s’est réuni le 18 février 2008 pour
 aminer la situation au Kosovo à la lumière de la publication, interve-
 e la veille, de la déclaration d’indépendance, le Secrétaire général de
Organisation des Nations Unies lui a annoncé :
      « Hier, mon représentant spécial pour le Kosovo m’a informé que
   l’Assemblée des institutions provisoires d’administration autonome
   du Kosovo s’était réunie pour adopter une déclaration d’indépen-
   dance par laquelle le Kosovo a été déclaré Etat souverain et indé-
   pendant. » (S/PV.5839, p. 2 ; les italiques sont de moi.)
 a indiqué la même chose dans le tout premier rapport sur la MINUK
 ’il a présenté au Conseil de sécurité après la déclaration d’indépen-
 nce, informant le Conseil que, « le 17 février, l’Assemblée du Kosovo

                                                                             59

vait] adopté une « déclaration d’indépendance » proclamant le Kosovo
at indépendant et souverain » (S/2008/211 ; p. 1, par. 3 ; les italiques
nt de moi) 3.
18. Qui était mieux placé pour déterminer en quelle qualité ceux qui
aient adopté la déclaration avaient agi à ce moment critique de l’his-
 re du Kosovo que le premier ministre de celui-ci, lorsqu’il a solennel-
ment présenté le texte de la déclaration et en a donné lecture à ceux qui
aient assemblés, déclarant à cette occasion :

      « Aujourd’hui, le président du Kosovo et moi-même, en ma qua-
   lité de premier ministre du Kosovo, avons officiellement deman-
   dé ... au président de l’Assemblée, M. Krasniqi[,] de convoquer
   une session extraordinaire dont l’ordre du jour comporte deux
   points.
      Cette invitation à une session extraordinaire vous est adressée
   conformément au cadre constitutionnel pour le Kosovo, en vertu
   duquel nous présentons les deux points de l’ordre du jour suivants :

   1. déclaration d’indépendance du Kosovo,
   2. présentation des symboles d’Etat du Kosovo. » 4

 Le président de l’Assemblée du Kosovo considérait également qu’il
 ésidait l’Assemblée lorsqu’il a « invit[é] le premier ministre du Kosovo,
 . Hashim Thaçi, à justifier la demande de convocation d’une session
 traordinaire et solennelle de l’Assemblée » 5.
 19. La majorité a finalement dû admettre que le président de l’Assem-
ée du Kosovo et le premier ministre du Kosovo avaient « fait référence
 l’Assemblée du Kosovo et au cadre constitutionnel » (avis consul-
  if, par. 104), tout en maintenant son échafaudage intellectuel selon
quel les auteurs de la déclaration avaient « agi de concert en leur
 alité de représentants du peuple du Kosovo, en dehors du cadre
    l’administration intérimaire » (ibid., par. 109). Les membres de
Assemblée ne sont-ils pas des « représentants du peuple du Kosovo » ?
    président du Kosovo n’est-il pas le représentant du peuple du
osovo ? S’étant réunis, selon les termes du premier ministre, « confor-
ément au cadre constitutionnel pour le Kosovo », ils tenaient à agir
 nformément à ce cadre et non, comme l’affirme la majorité, en
 hors de celui-ci.

  La majorité a dû « reconnaî[tre] » que le Secrétaire général avait déclaré cela dans son
 port, en essayant de minimiser la pertinence de cette affirmation, en disant qu’il
gissait « du rapport périodique normal consacré aux activités de la MINUK ... [qui]
tait pas censé constituer une analyse juridique de la déclaration ou de la qualité en
uelle avaient agi ceux qui l’avaient adoptée » (avis consultatif, par. 108).
  Procès-verbal de la session plénière extraordinaire de l’Assemblée du Kosovo tenue
17 février 2008, contribution écrite de la République du Kosovo, 17 avril 2009,
nexe 2, p. 228 ; les italiques sont de moi.
  Ibid., p. 227 ; les italiques sont de moi.

                                                                                       60

20. Bien que la majorité ait cherché à établir « l’identité des auteurs de
 déclaration d’indépendance » 6 et « a[i]t [finalement] établi [cette] iden-
é » (avis consultatif, par. 110), une telle recherche n’était pas nécessaire,
r l’« identité » des intéressés était bien connue, et elle est attestée dans le
ocès-verbal de la session plénière extraordinaire de l’Assemblée du
osovo 7. Il n’était pas non plus nécessaire de chercher à déterminer en
 elle « qualité » avaient agi ceux qui avaient adopté la déclaration (ibid.,
r. 109). Le président de l’Assemblée du Kosovo, qui a présidé la session
traordinaire de celle-ci et fait procéder au vote sur la déclaration, a
noncé les résultats de ce vote dans les termes suivants :

      « Je déclare que les membres de l’Assemblée du Kosovo ont, ce
   jour, 17 février 2008, à l’unanimité, exprimé leur volonté et celle des
   citoyens du Kosovo de voir en celui-ci un Etat indépendant, souve-
   rain et démocratique. » 8

Chacun de ceux qui ont signé la déclaration, outre le président du
osovo, le premier ministre et le président de l’Assemblée, a été « invité »
 igner en sa qualité soit de « membre de l’Assemblée du Kosovo », soit
  « membre de la présidence » de l’Assemblée 9. Ils ont apposé leur signa-
re sous la déclaration en qualité de membres de l’Assemblée du Kosovo,
mme cela est confirmé verbis expressis sur le texte authentique de la
claration, sur papyrus, en langue albanaise 10. L’affirmation exprimée
 r la majorité dans l’avis consultatif selon laquelle « [d]ans le texte ori-
nal albanais (qui constitue le seul texte faisant foi) il n’est indiqué nulle
 rt que la déclaration émane de l’Assemblée du Kosovo » (ibid., par. 107)
   donc manifestement inexacte, ce qui ne sert pas la crédibilité de la
éorie qu’elle a élaborée.
21. L’Assemblée du Kosovo constituée de ses membres, le président
   Kosovo et le Gouvernement du Kosovo, dirigé par le premier mi-
 tre, formaient ensemble, le 17 février 2008, les institutions provi-
 res d’administration autonome 11 du Kosovo, et ils ont ensemble
 opté la déclaration. La question avait donc été correctement
rmulée dans la demande de l’Assemblée générale et il n’y avait aucune
 son de l’« ajuster », puis de modifier ensuite le titre de l’affaire
 -même.

  Voir le titre du chapitre IV, section B.2 a), de l’avis consultatif.
  Voir le procès-verbal de la session plénière extraordinaire de l’Assemblée du Kosovo
 la déclaration d’indépendance tenue le 17 février 2008, contribution écrite de la
publique du Kosovo, 17 avril 2009, annexe 2, p. 238-245.
  Ibid., p. 238 ; les italiques sont de moi.
  Ibid., p. 239-245.
0 Voir ibid., p. 207 et 209 (le texte en albanais indique : « Deputetët e Kuvendit të

sovës », qui signifie « députés de l’Assemblée du Kosovo ».
1 Voir chapitre 9 du cadre constitutionnel d’administration autonome provisoire.

vis consultatif confirme que le cadre constitutionnel était en vigueur le 17 février 2008
r. 91).

                                                                                      61

                 CADRE JURIDIQUE APPLICABLE AU KOSOVO
             AU MOMENT DE L’ADOPTION DE LA DÉCLARATION

22. Le régime juridique international du Kosovo est, depuis le 10 juin
99, régi par la résolution 1244 (1999) adoptée par le Conseil de sécu-
é au titre du chapitre VII de la Charte des Nations Unies et par le cadre
nstitutionnel.
Le Kosovo a été placé sous administration territoriale internationale
 vertu de la résolution 1244. De ce fait, bien que la République fédérale
  Yougoslavie demeurât le souverain territorial, elle avait cessé d’exer-
r un contrôle effectif sur le territoire 12.
23. La résolution 1244 du Conseil de sécurité n’a pas évincé la
épublique fédérale de Yougoslavie de son titre sur le territoire en
 estion. Au contraire, elle indique expressément, à l’alinéa 10 de son
éambule, que le Conseil de sécurité réaffirme « l’attachement de tous
  Etats Membres à la souveraineté et à l’intégrité territoriale de la
épublique fédérale de Yougoslavie et de tous les autres Etats de la
gion, au sens de l’acte final d’Helsinki et de l’annexe 2 à la présente
solution ». Le préambule, qui fait partie intégrante de la résolu-
 n 1244, est essentiel pour savoir quels étaient le contexte dans lequel
 le-ci a été adoptée et l’intention du Conseil de sécurité lorsqu’il l’a
 optée. Il faut donc prendre en considération le préambule pour
 erpréter la résolution.
24. En établissant une administration territoriale internationale sur le
osovo, qui juridiquement demeurait partie intégrante de la RFY, l’Orga-
 ation des Nations Unies a assumé la responsabilité de ce territoire.
25. Le Conseil de sécurité, dans sa résolution 1244, a décidé que « la
 ution politique de la crise au Kosovo reposera[it] sur les principes
néraux énoncés à l’annexe 1 et les principes et conditions plus détaillés
 urant à l’annexe 2 » (dispositif, par. 1). Les deux annexes renvoient aux
 ncipes de la souveraineté et de l’intégrité territoriale de la République
dérale de Yougoslavie.
26. Lorsque le Conseil de sécurité a autorisé le Secrétaire général à éta-
 r une présence internationale civile au Kosovo afin d’y assurer une
 ministration intérimaire dans le cadre de laquelle la population du
osovo pourrait jouir d’une autonomie substantielle au sein de la Répu-
 que fédérale de Yougoslavie (dispositif, par. 10), il a décidé que les
 ncipales responsabilités de la présence internationale civile seraient
 tamment les suivantes :
    faciliter, en attendant un règlement définitif, l’instauration au Kosovo

2   Le représentant permanent du Royaume-Uni, durant le débat du Conseil de sécurité
  le Kosovo tenu le 18 février 2008, soit le lendemain de l’adoption de la déclaration
ndépendance du Kosovo, devait déclarer : « Au cœur de la controverse d’aujourd’hui,
  a la résolution adoptée à cette table en juin 1999. Dans cette résolution, le Conseil a
s une mesure sans précédent : il a effectivement privé Belgrade de son autorité sur le
 sovo. » (S/PV.5839, p. 13 ; les italiques sont de moi.)

                                                                                      62

  d’une autonomie et d’une auto-administration substantielles compte
  pleinement tenu de l’annexe 2 et des accords de Rambouillet (par. 11
  a)) ;
  organiser et superviser la mise en place d’institutions provisoires pour
  une auto-administration autonome et démocratique en attendant un
  règlement politique, notamment la tenue d’élections (par. 11 c)) ;
  faciliter un processus politique visant à déterminer le statut futur du
  Kosovo, en tenant compte des accords de Rambouillet (par. 11 e)) ;
  à un stade final, superviser le transfert des pouvoirs des institutions
  provisoires du Kosovo aux institutions qui auront été établies dans le
  cadre d’un règlement politique (par. 11 f)).
 27. Lorsqu’il a arrêté les responsabilités principales de la présence
 ernationale civile, le Conseil de sécurité n’a pas abdiqué sa responsa-
 ité d’ensemble à l’égard de la situation au Kosovo ; il est resté active-
ent saisi de la question (paragraphe 21 de la résolution 1244). Son rôle,
  ce qui concerne le règlement final, a été préservé. Les principes direc-
urs établis par le groupe de contact en vue d’un règlement du statut du
osovo, qui appuyaient la recommandation du Secrétaire général au
onseil de sécurité tendant à ce que soit lancé un processus visant à
terminer le statut futur du Kosovo conformément à la résolution 1244
  Conseil de sécurité, sont révélateurs. Ils confirment que « [l]e Conseil
  sécurité demeurera activement saisi de la question et devra approuver
 décision finale sur le statut du Kosovo » 13.
 28. Un « règlement final » ne peut être qu’un règlement du différend
 posant les parties (c’est-à-dire les autorités de Belgrade et les autorités
  Pristina), soit par voie d’accord entre elles, soit par décision d’un
gane ayant compétence pour se prononcer. Mais la notion de règle-
ent est manifestement incompatible avec toute mesure unilatérale prise
 r une des parties en vue de régler le différend contre la volonté de
 utre.
 Il suffit de mentionner quelques déclarations faites par plusieurs Etats
  particulièrement intéressés par les questions touchant au Kosovo —
  Conseil de sécurité.
 Le Royaume-Uni a condamné
   « les déclarations unilatérales sur le statut final du Kosovo, de quel-
   que partie qu’elles viennent. Nous ne reconnaîtrons aucune initiative
   visant à instaurer des arrangements politiques pour l’ensemble ou
   une partie du Kosovo, que ce soit unilatéralement ou dans le cadre
   d’un arrangement qui ne recueille pas l’appui de la communauté
   internationale » (S/PV.4742, p. 18, Royaume-Uni).


 3 En anglais, « [t]he Security Council will remain actively seized of the matter. The

al decision on the status of Kosovo should be endorsed by the Security Council » ; voir
 re du 10 novembre 2005 adressée au Secrétaire général par le président du Conseil de
urité, S/2005/709, annexe ; les italiques sont de moi.

                                                                                    63

Quelques mois plus tard, le même gouvernement a déclaré au Conseil
  sécurité que « [t]oute déclaration unilatérale sur le statut, prononcée
 r l’un ou l’autre camp, paraît totalement inacceptable aux yeux du
oyaume-Uni » (S/PV.5017, p. 23). Le Gouvernement français a déclaré
  2003 qu’« [a]ucune avancée ne sera possible au Kosovo sur la base
actions unilatérales qui seraient contraires à la résolution 1244 (1999)
  qui bafoueraient l’autorité de la MINUK et de la KFOR » (S/PV.4770,
 6). Le représentant permanent de l’Allemagne a été on ne peut plus
 ir lorsqu’il a déclaré en 2003 :
       « La question du statut final du Kosovo sera traitée en temps
    opportun et à travers le processus approprié. Seul le Conseil de sécu-
    rité peut évaluer l’application de la résolution 1244 (1999) et il
    a le dernier mot en matière de règlement de la question du statut.
    Aucun arrangement ou mesure unilatérale visant à déterminer
    d’avance le statut du Kosovo — pour l’ensemble ou une partie du
    Kosovo — ne peut être accepté. » (S/PV.4770, p. 15 ; les italiques
    sont de moi.)
Quelques semaines plus tard, le même gouvernement a estimé que,
s]’agissant du statut futur du Kosovo, les parties doivent comprendre
 ’aucun acte unilatéral ne pourra modifier le statut du Kosovo tel
 ’énoncé dans la résolution 1244 (1999) du Conseil de sécurité »
 PV.4809).
29. Les négociations sur le statut futur du Kosovo qui se sont dérou-
 s sous les auspices de l’envoyé spécial du Secrétaire général n’ont pas
 outi à un accord. L’envoyé spécial a indiqué dans son rapport que
 ]out au long du processus, les deux parties ont réaffirmé à de nom-
euses occasions leurs positions catégoriques, diamétralement opposées,
 lgrade exigeant que l’autonomie du Kosovo s’exerce à l’intérieur de la
rbie tandis que Pristina n’accepte rien de moins que l’indépendance » 14.
n peut se demander si les parties ont négocié de bonne foi car, comme
  fait observer la Cour, négocier de bonne foi signifie que
    « les parties ont l’obligation de se comporter de telle manière que la
    négociation ait un sens, ce qui n’est pas le cas lorsque l’une d’elles
    insiste sur sa propre position sans envisager aucune modification »
    (Plateau continental de la mer du Nord (République fédérale d’Alle-
    magne/Danemark ; République fédérale d’Allemagne/Pays-Bas),
    arrêt, C.I.J. Recueil 1969, p. 47, par. 85 ; rappelé dans Projet
    Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil
    1997, p. 78, par. 141, et dans Usines de pâte à papier sur le fleuve
    Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
    p. 67, par. 146).



4 Rapport de l’envoyé spécial du Secrétaire général sur le statut futur du Kosovo,

007/168, p. 2, par. 2 ; les italiques sont de moi.
                                                                               64

 30. L’envoyé spécial, étant lui-même convaincu que la « réincorpora-
 n à la Serbie n’est pas une option viable » et que « l’administration
 ernationale ne peut être maintenue », a conclu que « l’indépendance
us supervision internationale est la seule option viable » 15. Aussi a-t-il
ésenté « [sa] proposition de règlement » et « exhort[é] le Conseil de sécu-
é à [l’]approuver » 16.
 31. La proposition de règlement Ahtisaari n’a pas été approuvée par le
onseil de sécurité, seul organe de l’ONU compétent pour ce faire.
 rce qu’il était divisé sur la question du statut final du Kosovo, le
onseil de sécurité a une nouvelle fois été contourné. Le représentant
rmanent du Royaume-Uni a déclaré ouvertement à l’Assemblée géné-
 e que, « en coordination avec un grand nombre des pays qui prenaient
 plus activement part à la stabilisation des Balkans, l’Assemblée du
osovo a déclaré l’indépendance du Kosovo le 17 février 2008 »
 ations Unies, doc. A/63/PV.22, p. 3 ; les italiques sont de moi). La
claration d’indépendance du Kosovo a constitué une manière de
ettre en pratique dans toute la mesure possible le plan Ahtisaari qui
avait pas été approuvé 17.
 32. La déclaration d’indépendance a été adoptée par les institutions
ovisoires d’administration autonome « en coordination avec un grand
 mbre des pays qui prenaient le plus activement part à la stabilisation


5  Nations Unies, doc. S/2007/168, p. 3-4. Il convient de noter pourquoi, selon l’envoyé
cial, la réincorporation n’était pas une option viable :
    « depuis huit ans, le Kosovo et la Serbie sont administrés comme deux entités totale-
    ment à part. Par suite de la création de la Mission des Nations Unies au Kosovo
    (MINUK) par la résolution 1244 (1999), qui a assumé tous les pouvoirs législatifs,
    exécutifs et judiciaires dans tout le Kosovo, il est de fait que la Serbie n’exerce plus
    aucune fonction gouvernementale au Kosovo. Cet état de fait indéniable est irréver-
    sible. La restauration du pouvoir serbe au Kosovo serait inacceptable pour l’écrasante
    majorité de sa population. Belgrade ne pourrait rétablir son pouvoir sans provoquer
    une violente opposition. L’autonomie du Kosovo à l’intérieur des frontières de la Ser-
    bie — aussi théorique soit-elle — est tout simplement intenable. » (P. 3, par. 7.)

rapport indique à tort que la résolution 1244 a été adoptée à l’unanimité (par. 15).
6 Ibid., p. 5, par. 16.
7 Comme l’a écrit un auteur ayant « fait fonction de conseiller du Kosovo dans le

re d’un grand nombre, si ce n’est de la plupart, des divers processus et négociations de
x»:
       « La déclaration a été élaborée en collaboration avec les principaux gouvernements
    et a été relue par ceux-ci. Elle a été formulée de manière à avoir d’importantes
    conséquences juridiques pour le Kosovo. En faisant appel à une notion de droit in-
    ternational, celle de « déclaration unilatérale », elle a créé des obligations juridiques
    erga omnes. Ce sont des obligations juridiques susceptibles d’être invoquées par tous
    les autres Etats et dont ils peuvent exiger l’exécution. En ce sens, on a tenté de rem-
    placer le caractère obligatoire d’une résolution adoptée par le Conseil de sécurité en
    vertu du chapitre VII et imposant à la souveraineté du Kosovo les limitations prévues
    dans le plan Ahtisaari par une autolimitation de sa souveraineté. » (Marc Weller,
    Contested Statehood, Kosovo’s Struggle for Independence, Oxford University Press,
    2009, p. viii et 231.)

                                                                                         65

s Balkans » 18 à un moment où le cadre constitutionnel était applicable,
mme le confirme l’avis consultatif (par. 91). Or, aux termes du cadre
nstitutionnel, les relations extérieures étaient la prérogative exclusive
   représentant spécial (par. 106).
 Auparavant, le représentant spécial n’avait pas hésité, dans l’exercice de
  fonction de supervision, à déclarer nulle et non avenue telle ou telle
  sure de l’une des institutions provisoires dont il estimait qu’elle outre-
 ssait les pouvoirs de cette institution (ultra vires). Ainsi, le 23 mai 2002,
représentant spécial du Secrétaire général déclara « nulle et non avenue »
 e résolution adoptée par l’Assemblée du Kosovo visant à contester
 ccord frontalier signé en février 2001 par la RFY et l’ex-République
 ugoslave de Macédoine. Le 7 novembre 2002, l’Assemblée du Kosovo
 opta une résolution en réaction à un projet de charte constitutionnelle
  la Serbie-et-Monténégro (Nations Unies, dossier no 186). Le même jour,
  représentant spécial du Secrétaire général déclara que cette réso-
 ion n’avait « aucun effet juridique » (Nations Unies, dossier no 187).
    février 2003, l’Assemblée du Kosovo était en train d’élaborer une
 éclaration concernant le Kosovo, Etat souverain et indépendant » aux
 mes de laquelle, notamment, « le Kosovo [serait] proclamé ... Etat
mocratique, indépendant et souverain » (Nations Unies, dossier no 188,
 évrier 2003, par. 1). Le représentant spécial adjoint principal du Secré-
 re général, au nom du représentant spécial du Secrétaire général, infor-
a le président de l’Assemblée du Kosovo que l’examen officiel de cette
 estion par l’Assemblée « serait contraire à la résolution 1244 (1999) du
  nseil de sécurité de l’Organisation des Nations Unies, au cadre consti-
 ionnel de l’autonomie provisoire au Kosovo et au règlement intérieur
ovisoire de l’Assemblée ». Il indiquait en outre que cette « mesure
 se par l’Assemblée du Kosovo ... dépass[ait] son champ de compé-
nces » (Nations Unies, dossier n° 189, 7 février 2003). Dans le même
prit, en novembre 2005, l’Assemblée du Kosovo envisagea d’adopter
 e déclaration d’indépendance, mais le représentant spécial du Secrétaire
néral indiqua qu’une telle déclaration « serait contraire à la résolu-
 n [1244] du Conseil de sécurité de l’ONU ... et qu’elle n’aurait donc
 cun effet juridique » (administration intérimaire des Nations Unies au
osovo, compte rendu de la conférence de presse du 16 novembre 2005,
 4-5).
 33. Les faits rappelés ci-dessus démontrent que le représentant spécial
   Secrétaire général, à qui l’Organisation des Nations Unies avait confié
 dministration intérimaire du Kosovo, a jugé un certain nombre d’actes
   l’Assemblée du Kosovo, pris entre 2002 et 2005, incompatibles avec
 cadre constitutionnel et, en conséquence, avec la résolution 1244 du
onseil de sécurité. Ces actes, qu’ils visent directement à déclarer l’indé-


 8  Cette coordination, reconnue par le représentant permanent du Royaume-Uni
 63/PV.22, p. 3), est démontrée par la reconnaissance (presque) immédiate de l’indé-
ndance du Kosovo par ces Etats.

                                                                                 66

 ndance du Kosovo ou n’aillent pas jusque-là, ont été considérés comme
 trepassant « [le] champ de compétences [de l’Assemblée] » (Nations
nies, dossier no 189, 7 février 2003), en d’autres termes comme ultra
 es.
 34. La majorité évoque brièvement ces actes outrepassant les compé-
nces des institutions provisoires d’administration autonome au regard
   cadre constitutionnel (avis consultatif, par. 108). Elle relève que « [l]e
ence du représentant spécial du Secrétaire général face à la déclaration
 ndépendance du 17 février 2008 » « n’est pas ... dénu[é] d’intérêt », esti-
ant que ce silence « semble indiquer que celui-ci ne la considérait pas
 mme un acte des institutions provisoires d’administration autonome
nsé prendre effet dans le cadre de l’ordre juridique dont la supervision
   incombait » (ibid.).
 Mais l’avis consultatif n’explique aucunement pourquoi des actes qui
aient considérés comme outrepassant les compétences des institutions
 ovisoires entre 2002 et 2005 n’étaient plus considérés ainsi en 2008,
ors même que les dispositions du cadre constitutionnel relatives aux
 mpétences de ces institutions n’avaient pas été modifiées et étaient les
êmes en février 2008 qu’en 2005.
 On en retire l’impression que le représentant spécial est cette fois
 meuré silencieux parce qu’il était parfaitement au courant des efforts
  cours pour donner effet dans la mesure du possible au plan Ahtisaari,
 i n’avait pas été approuvé, au moyen de la déclaration adoptée par
Assemblée du Kosovo « en coordination avec un grand nombre des pays
 i prenaient le plus activement part à la stabilisation des Balkans ».
 35. La Cour, organe judiciaire principal de l’Organisation des Na-
 ns Unies (article 92 de la Charte), est supposée promouvoir le respect
 s règles et mécanismes définis dans la Charte et les décisions adop-
  s en vertu de celle-ci. Le régime juridique applicable à l’administration
 ritoriale internationale du Kosovo par l’Organisation des Na-
 ns Unies demeurait inchangé le 17 février 2008. Ce qui avait assuré-
ent évolué était la situation politique et les réalités au Kosovo. La
ajorité a jugé préférable de tenir compte de cette évolution et de ces
alités politiques 19 plutôt que de la nécessité impérieuse de respecter ces
gles, outrepassant ainsi les limites de la réserve judiciaire.

                                                           (Signé) Peter TOMKA.



 9 « La déclaration d’indépendance du 17 février 2008 doit être appréciée dans le con-

 te factuel qui a conduit à son adoption » (avis consultatif, voir par. 57 ; les italiques
  t de moi), comme si ce contexte factuel déterminait les conclusions juridiques à tirer.
  même, la majorité déclare que « la déclaration d’indépendance doit être envisagée dans
   contexte plus général, compte tenu des événements qui ont précédé son adoption, en
  ticulier ceux liés à ce qu’il est convenu d’appeler le « processus de détermination du
 tut final » » (ibid., par. 104 ; les italiques sont de moi), comme si ce contexte transfor-
 it l’Assemblée, une des institutions provisoires, en quelque chose d’autre.

                                                                                        67

